Citation Nr: 0406032	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a right thigh 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to December 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
service connection for disorders of the right shoulder, right 
thigh, and left hip (claimed also as a low back disorder); 
and from a March 2000 RO decision which denied service 
connection for a left foot disorder.  In August 2002, the 
veteran appeared for a personal hearing before the 
undersigned in Washington, DC.  This case was previously 
before the Board in October 2002, when the Board sought 
additional development.  

The matters of entitlement to service connection for right 
thigh and left foot disorders will be addresses in a remand 
which follows this decision, and this appeal, in part, is 
REMANDED to the RO via the Appeals Management Center in 
Washington D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

There is competent evidence (medical diagnoses of left hip 
sciatica with piriformis syndrome and cutaneous neurosis of 
the right upper back region) that the veteran has left hip 
and low back and right shoulder disorders, and also competent 
evidence that such disorders are related to the veteran's 
active service.  


CONCLUSION OF LAW

Service connection for right shoulder (cutaneous neurosis of 
the right upper back region) and low back and left hip (left 
hip sciatica with piriformis syndrome) disabilities is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (2003).  

In June 2002, the RO arranged for medical examinations to 
evaluate the veteran's claimed disabilities, and VA 
examination reports dated in July 2002 are of record.  They 
were associated with the record subsequent to the RO's last 
review of these claims.  In October 2002 the Board sought 
additional development.  Examinations were performed in 
February and March 2003 and the examination reports of 
record.  The RO has not reviewed this evidence, and the 
veteran has not waived AOJ initial consideration.  Under such 
circumstances, the Board would ordinarily have no recourse 
but to remand the entire case for AOJ initial consideration 
of the additional evidence.  However, in regard to the claims 
of service connection for right shoulder, low back, and left 
hip disorders, the record is adequate for the determination 
being made below, and since it favors the veteran, he is not 
prejudiced by the Board's proceeding with appellate review of 
these matters at this point.  

Background

The veteran contends that service connection for right 
shoulder, low back, and left hip disorders is warranted as 
they were initially manifested in service.  His DD Form 214 
indicates that one of his military occupational specialties 
included "caliber gun system . . . maintenanceman."  At the 
August 2002 hearing, the veteran testified that he engaged in 
repetitive tasks as a gunner's mate aboard the ships on which 
he served, and his duties included lifting and carrying 
sandbags, and rounds of ammunition weighing up to 110 pounds.  

Service medical records include a September 1989 clinic 
report that shows the veteran complained of right upper back 
muscle pain due to repetitive lifting of heavy objects.  No 
obvious abnormalities of the right should blade were seen, 
and the diagnosis was muscle strain.  A June 1993 clinic 
record shows complaints of numbness and tingling over the 
anterior right thigh in distribution of the lateral femoral 
cutaneous nerve.  Objectively there was decreased sensation 
over the anterior thigh, and diagnosis was mild myalgia 
paresthetica of the right thigh.  An October 1994 clinic 
record show diagnosis of meralgia paresthetica.  A report of 
examination in April 1995 indicates findings of numbness over 
the right dorsal-scapular area, and numbness over the 
anterior right thigh.  An April 1995 report of neurological 
evaluation shows that there was an area of decreased 
sensation over the veteran's right scapula, which first 
manifested in 1989.  The veteran reported decreased sensation 
over the anterior right thigh, and also complained of an 
acute shooting pain in the anterior right thigh area after a 
prolonged period of walking, running, or standing.  The 
diagnosis was decreased sensation in the right scapular area, 
in no clear distribution, stable for 6 years; and right thigh 
numbness in (gross) distribution of the lateral femoral 
cutaneous nerve, with history and examination suggestive of 
meralgia paresthetica.  A September 1996 report of medical 
examination on the veteran's separation from service is 
negative for musculoskeletal or neurologic abnormalities.  

Postservice evidence includes an undated private medical 
record, along with letters and reports from two other 
physicians dated in January and February 2000.  In the 
undated letter, a chiropractor reported that the veteran was 
seen for evaluation and possible treatment of left leg pain 
and paresthesia.  The chiropractor noted that the veteran was 
seen during service for right thigh numbness "approximately 
3 years ago."  X-rays revealed moderate disc degeneration 
and structural subluxation.  The chiropractor determined that 
the veteran's symptoms were likely coming from dysfunction in 
the lumbar spine.  He opined "[d]ue to the [veteran's] age 
and his history of work related repetitive wear and tear, it 
is probable that this degenerative process is the result of 
mirco [sic] traumas from years ago."  In a January 2000 
letter, a different chiropractor reported that the veteran 
complained of left sacroiliac pain and hip pain.  An 
evaluation showed that there was an 18 degree right lateral 
lumbar curvature.  The L5 disc space was slightly reduced 
"likely to developmental etiology."  In a February 2000 
letter, a physician stated that the veteran complained of 
numbness over the right interior lateral thigh "for several 
years."  The veteran also described a 7 month history of 
left hip pain, particular with sitting.  The veteran reported 
that he occasionally experienced numbness and tingling in his 
left foot.  He denied any recent heavy lifting or trauma.  X-
rays showed mild scoliosis of the lumbar spine with a 
convexity towards the right, as well as some sclerosis of the 
left sacroiliac joint compatible with left sacral ileitis.  
The diagnoses were sciatica, left hip pain, meralgia 
paresthetica, and left sacral ileitis.  

On VA examination in July 2002, the veteran stated that he 
had mild low back discomfort with associated radiating pain 
to the left hip region "since 1996 to 1997."  He denied any 
other associated distal extremity paresthesia.  He complained 
of right shoulder numbness, isolated in the posterior upper 
back region, since 1992.  Examination of the lumbar spine 
revealed mild radiating pain to the left sacroiliac region.  
There was mild appreciable muscle spasm at the right 
paraspinal lumbar region.  Straight leg raising revealed a 
mild increase in radiating pain to the left hip region.  Pain 
was evidenced on flexion and extension of the lumbar spine.  
Neurological examination revealed a very small region of 
decreased sensation of the posterior aspect of the upper 
back.  X-rays of the lumbar spine and left hip were negative.  
The diagnoses were:  Left hip sciatica, with associate 
piriformis syndrome; and cutaneous neurosis of the right 
upper back region.  In response to a request for an 
etiological opinion regarding the low back and right shoulder 
conditions, the examiner noted that the record had been 
reviewed, and opined that "it is at least more likely than 
not (emphasis added) that the [veteran's] current 
symptomatology is associated with his military career, simply 
in light of the [veteran's] onset of symptoms during his 
military career."  

At the August 2002 hearing, the veteran testified that when 
he presented for the September 1996 examination on his 
separation from service, he declined to report any 
musculoskeletal and/or neurological disorders because he was 
aware such disorders had been previously documented in the 
service medical records, and he believed he should only 
report new and undocumented disorders.  He stated that the 
only time he ever had to perform repetitive, heavy lifting 
was during active service.  

On VA examinations in February and March 2003, it was 
determined that the veteran had neuropathy.  Rheumatologic 
evaluation was suggested (it was noted that the examining 
facility did not have a rheumatologist).  Service connection 
may be granted for disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

An RO ordered examination in July 2002 produced diagnoses of 
right shoulder (cutaneous neurosis of the right upper back 
region) and left hip and low back (left hip sciatica with 
piriformis syndrome) disorders.  The veteran had documented 
possibly related complaints in service.  The July 2002 
examiner, a consulting medical doctor (indicating the record 
had been reviewed) associated the diagnosed disorders with 
the complaints in service.  All the requirements for 
establishing service connection are met, and service 
connection for the diagnosed disorders is warranted.  While 
subsequent VA (February and March 2003) examination findings 
vary somewhat from those by the July 2002 examiner, it is 
noteworthy that they do not exclude the diagnoses and nexus 
opinions provided in July 2002.    


ORDER

Service connection for a right shoulder (cutaneous neurosis 
of the right upper back region) and left hip and low back 
(left hip sciatica with piriformis syndrome) disorders is 
granted.  


REMAND

As noted above, the record has been supplemented with 
additional evidence that has not been reviewed by the RO.  VA 
examinations were performed in July 2002 and February 2003, 
and the reports of those examinations are associated with the 
claims folder.  The record indicates that the RO has not 
reviewed this evidence, and there is no indication that the 
veteran waived AOJ initial consideration of the evidence 
obtained.  Under DAV, supra, the Board must remand the case 
to afford the RO initial consideration of the additional 
evidence.  

The nature of the disabilities at issue suggests that the 
veteran may be receiving ongoing treatment and/or 
evaluations.  Reports of private medical treatment and/or VA 
medical records may include information pertinent to the 
claims of service connection for right thigh and left food 
disorders.  Furthermore, rheumatologic evaluation has been 
suggested.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the remaining matters on appeal 
in accordance with the statutory 
provisions, implementing regulations, and 
all applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
substantiate his claims of service 
connection for right thigh and left foot 
disorders; of what the evidence shows; 
and of his and VA's respective 
responsibilities in evidence development, 
including that he must submit any 
pertinent evidence he possesses.  He 
should be given the opportunity to 
respond; and if he does, the RO should 
arrange for any further development 
suggested by his response.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for right 
thigh and/or left foot disorders from 
February 2003 to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, the RO should obtain reports 
of any VA treatment (not already of 
record) for right thigh and/or left foot 
disorders since February 2003.  

3.  The RO should arrange for the veteran 
to be examined by a rheumatologist to 
determine whether he has right thigh 
and/or left foot disorders related to any 
complaints in service.  The veteran's 
claims folder must be reviewed by the 
examiner, and in responding to the 
highlighted question posed, the examiner 
should explain the rationale for any 
opinions given.  

4.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then readjudicate the claims in 
light of all evidence added to the record 
since their last previous review.  If 
either  claim remains denied, the RO 
should issue the veteran and his 
representative an appropriate 
supplemental SOC and give them the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



